United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
John E. Goodwin, Esq., for the appellant
No Appearance: for the Director

Docket No. 08-2218
Issued: August 7, 2009

Oral Argument May 19, 2009

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 12, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ July 21, 2008 merit decision denying his claim for wage-loss
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of the case.
ISSUE
The issue is whether appellant is entitled to wage-loss benefits for total disability
beginning August 10, 2007.
On appeal, appellant’s representative contends that the employing establishment
withdrew his light-duty position (terminated him) for medical reasons related to his accepted
carpal tunnel syndrome. He argues that, therefore, appellant was disabled due to the accepted
injury and is entitled to compensation for lost wages effective August 10, 2007.

FACTUAL HISTORY
On May 16, 2005 appellant, then a 50-year-old marine machinery mechanic, filed an
occupational disease claim alleging that he had developed carpal tunnel syndrome as a result of
employment activities.1 The Office accepted his claim for right carpal tunnel syndrome.
Appellant underwent right carpal tunnel syndrome release surgery in February 2006 and returned
to light duty as a traffic controller on April 26, 2006.2
On March 22, 2007 Dr. David M. Gent, a podiatrist, recommended permanent restrictions
limiting appellant’s exposure to cold to less than 10 percent of his time, due to “questionable
vascular complications when exposed to cold.” On April 2, 2007 a physician at the employing
establishment health clinic reiterated permanent restrictions limiting appellant’s exposure to cold
to less than 10 percent of his time.
On June 15, 2007 the employing establishment notified appellant of its intent to terminate
his employment due to his inability to perform his assigned duties for medical reasons. It stated
that the duties of appellant’s position, which included exposure to extreme temperatures, did not
comply with the April 2, 2007 permanent restrictions, which limited him to “seldom exposure”
to cold. The employing establishment further stated that his duties as a marine machinery
mechanic could not be restructured to enable him to perform the duties of his permanent position
without undue hardship for the employing establishment, and that the injured workers’ program
(IWP) was not able to locate a vacant, funded position for which he was qualified and able to
perform. He was informed of his right to respond to the proposed termination within 10 days.
On June 26, 2007 the employing establishment informed appellant that he was being
terminated due to his inability to perform the duties of his modified position and the
establishment’s inability to accommodate his new restrictions. It noted that appellant had failed
to submit a verbal or written response to its June 15, 2007 letter.
The record reflects that the Office accepted the conditions of left carpal tunnel syndrome
and left medial epicondylitis under File No. xxxxxx287. On June 27, 2007 appellant underwent
approved left carpal tunnel release surgery under that claim, and the Office began paying
compensation for temporary disability at that time. Appellant’s physician, Dr. Bruce Wheeler, a
Board-certified orthopedic surgeon, released him to work as of July 30, 2007, with no
1

This case was previously before the Board. By decision dated August 6, 2007, the Board reversed the Office’s
August 30, 2006 decision denying wage-loss claims from March 24 through April 21, 2006. Docket No. 06-2033
(issued August 6, 2007). In a March 19, 2008 decision, the Board reversed the Office’s August 24, 2007 decision,
which terminated appellant’s entitlement to compensation benefits on the grounds that he refused suitable
employment. Docket No. 07-2233 (issued March 19, 2008).
2

On April 24, 2006 Dr. Brian Wicks, a Board-certified orthopedic surgeon, released appellant to work full time
with restrictions, which precluded the use of vibrating or impact tools; the use of his hands on a repetitive basis;
twisting or gripping motions, climbing vertical ladders, squatting, kneeling or reaching overhead. The record
contains a March 13, 2006 light-duty job offer for the traffic controller position, which involved monitoring traffic
on a pier while industrial work was accomplished nearby and was in compliance with Dr. Wick’s job restrictions.
On April 24, 2006 Dr. Wicks opined that the traffic control position was “appropriate.”

2

restrictions on the left hand and permanent restrictions on the right as previously delineated. The
Office paid compensation from June 27 through August 4, 2007.
Appellant filed a claim for total disability beginning August 10, 2007. On May 2, 2008
Barbara Yoshino of the employing establishment informed the claims examiner that appellant
was terminated because the employing establishment could not accommodate his “restrictions on
a nonoccupational condition,” and that the traffic controller position was still available at the
time he was removed.
Appellant submitted a May 28, 2007 report of lower extremity arterial testing, which
showed no evidence of significant peripheral arterial disease at rest in either leg. He also
submitted a June 23, 2008 report from Dr. Gent, who stated that appellant had no significant
peripheral artery disease.
By decision dated July 21, 2008, the Office denied appellant’s claim for compensation
beginning August 10, 2007 on the grounds that his disability (removal from employment) was
not related to his accepted condition.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of proof to establish the essential elements of his claim by the weight of the evidence.3
For each period of disability claimed, the employee has the burden of establishing that he was
disabled for work as a result of the accepted employment injury.4 Whether a particular injury
causes an employee to become disabled for work and the duration of that disability, are medical
issues that must be proved by a preponderance of probative and reliable medical opinion
evidence.5 To meet his burden, a claimant must submit rationalized medical opinion evidence,
based on a complete factual and medical background, supporting a causal relationship between
the alleged disabling condition and the accepted injury.6
Under the Act, the term disability means incapacity, because of an employment injury, to
earn the wages that the employee was receiving at the time of injury.7 Disability is, thus, not
synonymous with physical impairment which may or may not result in an incapacity to earn
wages.8 An employee who has a physical impairment causally related to his federal
employment, but who nonetheless has the capacity to earn the wages he was receiving at the time
3

See Amelia S. Jefferson, 57 ECAB 183 (2005); see also Nathaniel Milton, 37 ECAB 712 (1986); Joseph M.
Whelan, 20 ECAB 55 (1968).
4

See Amelia S. Jefferson, supra note 3; see also David H. Goss, 32 ECAB 24 (1980).

5

See Edward H. Horton, 41 ECAB 301 (1989).

6

A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006).

7

S.M., 58 ECAB ___ (Docket No. 06-536, issued November 24, 2006); Bobbie F. Cowart, 55 ECAB 746 (2004);
Conard Hightower, 54 ECAB 796 (2003); 20 C.F.R. § 10.5(f).
8

Roberta L. Kaaumoana, 54 ECAB 150 (2002).

3

of injury, has no disability and is not entitled to compensation for loss of wage-earning capacity.9
When, however, the medical evidence establishes that the residuals or sequelae of an
employment injury are such that, from a medical standpoint, they prevent the employee from
continuing in his employment, he is entitled to compensation for any loss of wages.10
When an employee who is disabled from the job he held when injured on account of
employment-related residuals returns to a limited-duty position or the medical evidence
establishes that he can perform the limited-duty position, the employee has the burden of proof to
establish a recurrence of total disability and that he cannot perform such limited-duty work. As
part of this burden, the employee must show a change in the nature or extent of the injury-related
condition or a change in the nature and extent of the light-duty job requirements.11
The Office’s definition of a recurrence of disability means an inability to work after an
employee has returned to work, caused by a spontaneous change in a medical condition, which
had resulted from a previous injury or illness without an intervening injury or new exposure.
The term also means the inability to work that takes place when a light-duty assignment made
specifically to accommodate an employee’s physical limitations due to his or her work-related
injury or illness is withdrawn, except for when such withdrawal occurs for reasons of
misconduct, nonperformance of the job duties, or a reduction-in-force (RIF).12 The Board has
held that when a claimant stops work for reasons unrelated to the accepted employment injury,
there is no disability within the meaning of the Act.13
When a light-duty position is withdrawn, it is appellant’s burden to establish that any
increase in disability for work is due to the accepted injury, rather than another cause.14
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish that he was
totally disabled beginning August 10, 2007. Appellant returned to work in a light-duty
assignment made specifically to accommodate his physical limitations due to his work-related
injury. He has not alleged a change in the nature or extent of the injury-related condition.15
Rather, appellant alleges that his light-duty position was improperly withdrawn, and that he,
therefore, is entitled to compensation benefits for total disability.
9

Merle J. Marceau, 53 ECAB 197 (2001).

10

Id.

11

See John I. Echols, 53 ECAB 481 (2002); Terry R. Hedman, 38 ECAB 222 (1986).

12

See 20 C.F.R. § 10.5(x).

13

See John I. Echols, supra note 11; John W. Normand, 39 ECAB 1378 (1988). Disability is defined to mean
the incapacity because of an employment injury, to earn the wages the employee was receiving at the time of
injury. It may be partial or total. See 20 C.F.R. § 10.5(f).
14

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.7.a(1) (May 1997).

15

See John I. Echols, supra note 11; Terry R. Hedman, supra note 11.

4

Office regulations provide that a claimant sustains a recurrence of disability when a lightduty assignment made specifically to accommodate an employee’s physical limitations due to his
or her work-related injury or illness is withdrawn, except when such withdrawal occurs for
reasons of misconduct, nonperformance of the job duties, or a RIF.16 The Board has held that
when a claimant stops work for reasons unrelated to the accepted employment injury, there is no
disability within the meaning of the Act.17 In this case, the evidence establishes that appellant’s
light-duty position as a traffic control person was withdrawn by the employing establishment.
Therefore, appellant has the burden to establish that the withdrawal was due to the accepted
injury, rather than to another cause.18
The Office accepted appellant’s claim for right carpal tunnel syndrome and right carpal
tunnel syndrome release surgery. Appellant returned to light-duty status on April 26, 2006 as a
modified traffic controller. The light-duty position accommodated his physician’s restrictions,
which precluded the use of vibrating or impact tools, the use of his hands on a repetitive basis,
twisting or gripping motions, climbing vertical ladders, squatting, kneeling or reaching overhead.
The job involved monitoring traffic on a pier while industrial work was accomplished nearby.
On March 22, 2007 Dr. Gent provided new permanent restrictions, which limited appellant’s
exposure to cold to “less than 10 percent of his time,” due to “questionable vascular
complications when exposed to cold.” On April 2, 2007 a physician at the employing
establishment health clinic reiterated the permanent restrictions limiting appellant’s exposure to
cold to “less than 10 percent of his time.” On June 15, 2007 the employing establishment
notified appellant of its intent to terminate his employment, due to his inability to perform his
assigned duties for medical reasons. On appeal, appellant’s representative argues that because
appellant was terminated for medical reasons, rather than for fault, his position was improperly
withdrawn and he, therefore, is entitled to compensation benefit. This contention is without
merit.
There is no dispute that appellant was terminated for medical reasons. However, the
evidence reflects that the termination was for reasons unrelated to the accepted conditions,
namely, his inability to withstand exposure to cold temperatures. Shortly after receiving the new
restrictions, the employing establishment informed appellant on June 15, 2007 that the duties of
his position, which included exposure to extreme temperatures, did not comply with the April 2,
2007 permanent restrictions, which limited him to “seldom exposure” to cold. Appellant was
further informed that, given his updated restrictions, his duties as a marine machinery mechanic
could not be restructured to enable him to perform the duties of his permanent position without
undue hardship for the employing establishment, and that the IWP was not able to locate a
vacant, funded position for which he was qualified and able to perform. In its June 26, 2007
final termination letter, the employing establishment reiterated that appellant was being
16

See 20 C.F.R. § 10.5(x).

17

See John I. Echols, supra note 11; John W. Normand, supra note 13. Disability is defined to mean the
incapacity because of an employment injury, to earn the wages the employee was receiving at the time of injury.
It may be partial or total. See 20 C.F.R. § 10.5(f).
18

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.7.a(1) (May 1997).
(appellant’s burden when a light-duty position is withdrawn is to establish that any increase in disability for work is
due to the accepted injury, rather than another cause).

5

terminated due to his inability to perform the duties of his modified position, and the employing
establishment’s inability to accommodate his new restrictions. On May 2, 2008 the employing
establishment indicated that appellant was terminated because the employing establishment
could not accommodate his “restrictions on a nonoccupational condition,” and that the traffic
controller position was still available at the time he was removed. There is no evidence of record
that contradicts the employing establishment’s stated reasons for terminating appellant.
Appellant’s representative argues that a May 28, 2007 report of lower extremity arterial
tests and Dr. Gent’s June 23, 2008 statement reflecting that appellant had no significant
peripheral artery disease was evidence that the employing establishment terminated him for
medical reasons related to his accepted conditions. However, these documents do not provide
evidence necessary to establish such intent. Although Dr. Gent stated that lower extremity
arterial testing revealed no significant peripheral artery disease, he did not modify or eliminate
his previous restriction limiting appellant’s exposure to cold. The Board notes that appellant had
an opportunity to respond to the employing establishment’s June 15, 2007 letter. Appellant
could have provided the employing establishment with a copy of Dr. Gent’s report, together with
updated restrictions. However, as he did not respond to the June 15, 2007 letter within the
prescribed period, there is no evidence that the employing establishment had any information
regarding his vascular condition, other than that contained in the March 22 and April 2, 2007
work reports, which restricted him from working in cold temperatures. Therefore, the employing
establishment’s reliance on Dr. Gent’s April 2, 2007 permanent restrictions was reasonable. The
Board notes that the issue is not whether it properly determined that appellant was unable to
work in cold conditions. The issue is whether the employing establishment withdrew the lightduty position for reasons related to his accepted condition, or for some other reason.
Appellant’s representative argues on appeal that the employing establishment has unclean
hands due to its actions involving the “back-dating” of a previous job offer. He contends that it
was “looking around for a reason to fire [appellant] that was not work related.” However, the
representative’s allegations, without an evidentiary basis, are insufficient to establish that the
termination was due to appellant’s accepted injury, rather than to his documented vascular
condition.19
Appellant’s representative contends that the Office inappropriately relied on the case of
Major W. Jefferson, III,20 where a claimant was terminated by the employing establishment for
improper conduct. He argues that because appellant was terminated for medical reasons, rather
than for fault, his position was improperly withdrawn. Appellant’s representative’s argument is
ill-conceived. Misconduct, which was the basis for claimant’s termination in Jefferson, is merely
an example of an acceptable, unrelated reason for withdrawing a light-duty position. The issue
in this case is whether appellant was terminated for reasons causally related to the accepted

19

Id.

20

47 ECAB 295 (1996).

6

injury. The preponderance of the evidence establishes that appellant was terminated for reasons
that were not related to his accepted condition.21
Appellant has failed to establish by the weight of the reliable, probative and substantial
evidence, a change in the nature and extent of the injury-related condition resulting in his
inability to perform the duties of his modified employment, or to provide rationalized opinion
evidence establishing that he was physically disabled as of August 10, 2007. He has also failed
to establish that his light-duty job was withdrawn for reasons related to his accepted condition.
Accordingly, the Board finds that he has not met his burden of proof.
CONCLUSION
The Board finds that appellant has not established entitlement to wage-loss benefits
commencing August 10, 2007.
ORDER
IT IS HEREBY ORDERED THAT the July 21, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 7, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

21

Appellant’s representative also contends that appellant should have been returned to the “status quo ante” when
the Board reversed the Office’s August 24, 2007 decision, which terminated his compensation benefits for refusal of
suitable employment. However, as the issue raised by the representative is not before the Board, it will not be
addressed in this decision.

7

